State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518327
________________________________

In the Matter of RANDY JONES,
                    Petitioner,
      v

HAROLD GRAHAM, as                           MEMORANDUM AND JUDGMENT
   Superintendent of Auburn
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Devine, JJ.

                             __________


     Randy Jones, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

     Determination confirmed.     No opinion.

      Peters, P.J., Stein, Rose, Egan Jr. and Devine, JJ.,
concur.
                              -2-                  518327

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court